     Case 3:19-cv-01227-BAS-KSC Document 53 Filed 06/19/20 PageID.746 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                        SOUTHERN DISTRICT OF CALIFORNIA
10
11    MICHAEL MENDELL, individually and                  Case No: 19-cv-1227 BAS (KSC)
      on behalf of others similarly situated,
12
                                       Plaintiffs,
13                                                       ORDER GRANTING JOINT
      v.                                                 MOTION TO SET CLASS
14
                                                         CERTIFICATION BRIEFING
      AMERICAN MEDICAL RESPONSE,
15                                                       SCHEDULE AND EXTEND PAGE
      INC.,
                                                         LIMITS
16                                   Defendant.
17
                                                         [ECF No. 52]
18
19
20         Plaintiff Mendell filed a motion for class certification on June 5, 2020. The parties
21   now jointly move to extend the briefing schedule for the motion and to request extended
22   page limits for the opposition and reply briefs. (ECF No. 52.) The extension of time is
23   requested due to complications related to the COVID-19 pandemic and Defendant’s need
24   to depose Plaintiff’s expert witness. The parties also state they have agreed to extend the
25   page limits for the briefs. The Court notes that simply because parties stipulate to filing
26   lengthier briefs does not establish good cause for them to do so. However, a review of the
27   pending motion and attachments leads the Court to find good cause to allow an extension
28   for page limits. Good cause appearing, the Court GRANTS the Joint Motion as follows:

                                                     1
     Case 3:19-cv-01227-BAS-KSC Document 53 Filed 06/19/20 PageID.747 Page 2 of 2



 1   Defendant’s opposition, not to exceed 35 pages, is to be filed on or before August 4, 2020
 2   at 5:00 p.m. Plaintiff’s reply, not to exceed 15 pages, is to be filed on or before September
 3   14, 2020 at 5:00 p.m. No oral argument will be held on the motion unless the Court orders
 4   otherwise.
 5         IT IS SO ORDERED.
 6   DATED: June 19, 2020
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   2
